Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
	Claims 1, 2, 5-10, 12-15, 17, and 19-21 are pending.
	Claims 1-2 have been amended by Applicant.
	Claims 12-15 have been withdrawn.
	Claims 1, 2, 5-10, 17, and 19-21 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection under 35 U.S.C. 103(a) is withdrawn.

The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9856303 is withdrawn.

Rejections Maintained & New Rejections
Double Patenting
Claims 1, 2, 5-10, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8221966. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 1, 2, 5-10, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9540674. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 1, 2, 5-10, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10739333 in view of Letai et al (US 2008/0199890 A1; 8/21/08). The patented claims do not particularly recite the cancer cells of the patented claims are human primary cancer cells; however, Letai et al teaches predicting sensitivity of a primary human cancer cell to a therapeutic comprising contacting the cell with a BH3 peptide and detecting an apoptotic response. Therefore, it would be obvious to perform the patented method of predicting sensitivity of cancer cell to a therapeutic comprising contacting the cell with a BH3 peptide and detecting an apoptotic response wherein the cancer cells is a primary human cancer cell. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 1, 2, 5-10, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14 of U.S. Patent No. 10393733. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 1, 2, 5-10, 17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/919173 in view of Letai et al (US 2008/0199890 A1; 8/21/08). The copending claims do not particularly recite the cancer cells of the copending claims are human primary cancer cells; however, Letai et al teaches predicting sensitivity of a primary human cancer cell to a therapeutic comprising contacting the cell with a BH3 peptide and detecting an apoptotic response. Therefore, it would be obvious to perform the method of the copending claims of predicting sensitivity of cancer cell to a therapeutic comprising contacting the cell with a BH3 peptide and detecting an apoptotic response wherein the cancer cells is a primary human cancer cell. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-10, 17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-34 of copending Application No. 16/508459 (reference application). Although the claims at issue are not identical, they are not the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN E AEDER/             Primary Examiner, Art Unit 1642